 



Exhibit 10.25
INCREASING LENDER AGREEMENT
Dated January 31, 2006
     Reference is made to the Third Amended and Restated Credit Agreement, dated
as of July 27, 2005 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Duquesne Light
Company (the “Borrower”), the Lenders named therein, JPMorgan Chase Bank, N.A.
(as successor to Bank One, NA), as Administrative Agent and an LC Issuer, Mellon
Bank, N.A., as an LC Issuer, the other LC Issuers from time to time parties
thereto, Union Bank of California, N.A., as Syndication Agent, and Wachovia
Bank, National Association and Citibank, N.A., as Co-Documentation Agents.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement. Pursuant to Section 2.1(v) of
the Credit Agreement, JPMorgan Chase Bank, N.A. (the “Increasing Lender”) has
agreed to increase its Commitment from $10,666,667.00 to $15,666,667.00.
     The Increasing Lender and the Administrative Agent agree as follows:
     1. The Increasing Lender agrees, on the terms and conditions set forth in
the Credit Agreement, to make Loans to the Borrower and to participate in the
issuance of Facility LCs (and the LC Obligations thereunder) during the period
from the date hereof until the Revolving Credit Termination Date (subject to
Section 2.1(ii) of the Credit Agreement), in an aggregate outstanding amount not
to exceed on any day the Increasing Lender’s Commitment set forth opposite its
signature below.
     2. On the date hereof (the “Effective Date”), the Increasing Lender shall
pay to the Administrative Agent, in same day funds, at such address and account
as the Administrative Agent shall advise the Increasing Lender, $0.00, which
amount shall be used to purchase by assignment from the existing Lenders such
portion of the Loans owing to them such that, after giving effect to all such
purchases and assignments, the Increasing Lender will share such Loans ratably
with each of them (based upon the Increasing Lender’s Pro Rata Share). As of the
Effective Date, upon the payment of such amount, the Commitment of the
Increasing Lender shall be the amount set forth opposite its signature below.
     3. This Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute but
one and the same instrument.
     4. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
Commitment

              $15,666,667.00   JPMORGAN CHASE BANK, N.A.
 
           
 
  By:   /s/ Michael J DeForge    
 
     
 
Name: Michael J DeForge    
 
      Title: Vice President    
 
                JPMORGAN CHASE BANK, N.A.     as Administrative Agent
 
           
 
  By:   /s/ Michael J DeForge    
 
     
 
Name: Michael J DeForge    
 
      Title: Vice President    

AGREED and ACCEPTED
as of the date first above
written:

          DUQUESNE LIGHT COMPANY
 
       
By:
  /s/ William F. Fields    
 
 
 
Name: William F. Fields    
 
  Title: VP & Treasurer    

2



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.25
     The following lenders entered into substantially identical Increasing
Lender Agreements with Duquesne Light, each dated January 31, 2006:

          Lender   Commitment
Union Bank of California, N.A.
  $ 15,666,667.00  
Wachovia Bank, National Association
  $ 14,000,000.00  
Citibank, N.A.
  $ 14,000,000.00  
National City Bank of Pennsylvania
  $ 11,333,333.00  
Lehman Brothers Bank, FSB
  $ 10,000,000.00  
Morgan Stanley
  $ 10,000,000.00  
Fifth Third Bank
  $ 10,000,000.00  
Mellon Bank, N.A.
  $ 10,000,000.00  
PNC Bank, National Association
  $ 10,000,000.00  
Societe Generale, New York Branch
  $ 8,500,000.00  
Citizens Bank of Pennsylvania
  $ 7,500,000.00  

3